IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 431A19

                                     Filed 17 July 2020



IN THE MATTER OF: W.I.M.


      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review orders entered

on 31 May 2019 by Judge Monica H. Leslie in District Court, Haywood County. This

matter was calendared for argument in the Supreme Court on 19 June 2020 but

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      Rachael J. Hawes, Agency Attorney, for petitioner-appellee Haywood County
      Health and Human Services Agency.

      Matthew D. Wunsche, GAL Appellate Counsel, for appellee Guardian ad Litem.

      Richard Croutharmel for respondent-appellant father.


      MORGAN, Justice.

      By virtue of orders entered on 28 February 2020, this Court dismissed

respondent-father’s pending appeal and allowed his petition for writ of certiorari to

review two orders of the trial court terminating his parental rights to W.I.M.

(Wesley),1 a juvenile born in July 2010. Because we find no merit in respondent’s




      1   We use this pseudonym to protect the juvenile’s identity and for ease of reading.
                                     IN RE W.I.M.

                                   Opinion of the Court



argument that the trial court lacked personal jurisdiction to proceed against him in

this matter, we affirm the trial court’s orders.

      On 24 January 2017, the Haywood County Health and Human Services Agency

(HHSA) removed Wesley and two of his half-siblings from their mother’s care and

took the juveniles into nonsecure custody due to their mother’s ongoing substance

abuse, her failure to provide proper care and supervision for the children, and her

unsanitary and hazardous home environment to which she exposed them. HHSA also

filed a juvenile petition alleging that Wesley was abused, neglected, and dependent.

The juvenile petition identified respondent as Wesley’s father and alleged that

respondent was currently in custody serving a sentence for habitual impaired driving

with a projected release date of 2 July 2017.

      The trial court adjudicated Wesley to be a neglected juvenile on 14 March 2017

and ordered that HHSA maintain him in nonsecure custody. Since respondent had

“expressed his desire to parent his son,” the trial court directed HHSA to develop a

case plan for respondent and to determine whether respondent had access to

programs while incarcerated that would be appropriate for him. The trial court

ordered respondent to comply with the case plan that was developed for him and to

cooperate with HHSA. The trial court further ordered that upon respondent’s release

from custody, he must submit to random drug screens, undergo mental health and

substance abuse assessments, comply with any related treatment recommendations,




                                           -2-
                                     IN RE W.I.M.

                                   Opinion of the Court



obtain and maintain stable housing and employment, and successfully complete

parenting classes.

      Respondent was released from incarceration on 2 July 2017 and was initially

cooperative with HHSA. As a result, at the ninety-day review hearing, see N.C.G.S. §

7B-906.1(a) (2019), the trial court awarded respondent one hour per week of

supervised visitation with Wesley and established a permanent plan of reunification

with a concurrent plan of guardianship with a relative or court-approved caretaker.

After visiting with Wesley on 20 September 2017, however, respondent absconded

from his probation for another criminal conviction. HHSA was unable to contact

respondent after 27 September 2017. Accordingly, following a permanency planning

review hearing on 10 January 2018, the trial court ceased efforts at reunification with

respondent and changed Wesley’s permanent plan to reunification with his mother

with a concurrent plan of guardianship.

      On 23 July 2018, due to the mother’s continued substance abuse issues and

her overall lack of progress with her case plan, the trial court ceased all reunification

efforts with the mother and changed the permanent plan for Wesley to adoption with

a concurrent plan of guardianship. HHSA filed a petition to terminate the parental

rights of both respondent and Wesley’s mother on 21 September 2018. A summons

was issued on 21 September 2018 and subsequently served on respondent by a deputy

of the Caldwell County Sheriff’s Office on 3 October 2018.




                                           -3-
                                     IN RE W.I.M.

                                   Opinion of the Court



      Respondent filed an answer to the petition for termination on 30 October 2018,

accompanied by a motion to dismiss for lack of subject matter jurisdiction and for

failure to state a claim for which relief may be granted under N.C.G.S. § 1A-1, Rule

12(b)(1), (6) (2019). In his motion to dismiss, respondent asserted that the petition for

termination was not properly verified as required by N.C.G.S. § 7B-1104 because the

verification was made on behalf of a former director of HHSA by his authorized agent.

See generally In re T.M.H., 186 N.C. App. 451, 454, 652 S.E.2d 1, 2 (“[A] violation of

the verification requirement of N.C.G.S. § 7B-1104 has been held to be a jurisdictional

defect per se.”), disc. review denied, 362 N.C. 87, 657 S.E.2d 31 (2007).

      On 9 November 2018, HHSA filed a “Motion to Amend Petition for Termination

of Parental Rights” along with an amended petition for termination verified by the

current HHSA director through his authorized agent. The trial court allowed the

motion by order entered 19 November 2018. The trial court’s order directed HHSA to

file its amended petition for termination once it was “finalized for filing” and to serve

it on respondent “by regular personal service, and/or through [his] Counsel of record.”

HHSA filed its amended petition for termination on 27 November 2018. A new

summons was issued on 27 November 2018. Respondent was personally served with

the new summons and amended petition for termination by a deputy of the Haywood

County Sheriff’s Office on 4 December 2018.

      Respondent filed an answer to the amended petition for termination on

31 December 2018 along with a motion to quash the summons that was issued on


                                           -4-
                                    IN RE W.I.M.

                                  Opinion of the Court



27 November 2018. In his motion to quash, respondent claimed that the 27 November

2018 summons was “null, void and of no effect” based on the following:

             2. The [c]ourt allowed [HHSA] to amend the [p]etition,
                rather than file anew.

             3. [HHSA] amended the [p]etition and served the same
                with a successive [s]ummons.

             4. The successive summons is not marked an alias and
                pluries summons, nor does it contain information to
                support an alias and pluries summons.

Respondent’s answer again denied the material allegations in the amended petition

for termination.

      The trial court addressed respondent’s motion to quash at a hearing on 15 April

2019. Counsel for respondent explained the motion to quash as follows:

             [COUNSEL]: Your Honor, our motion is to quash a
             successive summons that was issued with the amended
             petition. We—we were served with the original petition and
             original summons and filed a motion to dismiss that. The
             underlying reason was the verification was bad. The court
             was—the court allowed the department to amend rather
             than filing a new—than telling them to start over in effect.
             That left the original summons outstanding. There can
             only be one original summons in a case and there was a
             summons attached to the amended petition which was not
             noted to be an alias and pluries summons and I won’t try
             to remember which is the difference between alias and
             pluries but it doesn’t contain the information necessary for
             that. We believe that that successive summons should be
             quashed if it’s not valid under the theory that there can
             only be one original summons. The reason we’re moving
             that is because we—we think that if there’s a need for an
             appeal that the appellate counsel will want to raise the
             subject matter jurisdiction and this is to protect that


                                          -5-
                                       IN RE W.I.M.

                                     Opinion of the Court



              ground[ ] of appeal.

(Emphases added.) The trial court denied respondent’s motion to quash, finding that

“the [a]mended [s]ummons and [p]etition[ ] were not a successive summons such that

would require an alias and pluries summons . . . [but] were new filings, as allowed by

the Order of the Court on November 19, 2018.”

        The trial court then proceeded with the hearing on HHSA’s amended petition

for termination on 15 and 16 April 2019. The trial court adjudicated the existence of

three grounds for termination of respondent’s parental rights: neglect, willful failure

to make reasonable progress, and dependency. See N.C.G.S. § 7B-1111(a)(1), (2), (6)

(2019). The trial court went on to consider the dispositional factors in N.C.G.S. § 7B-

1110(a) and concluded that the termination of respondent’s parental rights was in

Wesley’s best interests. The adjudicatory order and dispositional order terminating

respondent’s parental rights to Wesley were entered by the trial court on 31 May

2019.

        Respondent argues that the trial court had no personal jurisdiction over him

for purposes of the termination-of-parental-rights proceeding. He contends that he

was not served with a valid summons related to HHSA’s amended petition for

termination because (1) the summons issued on 27 November 2018 was not in the

form of an alias or pluries summons as required by N.C.G.S. § 1A-1, Rule 4(d)(2)

(2019), and (2) HHSA did not obtain either an endorsement of the original 21

September 2018 summons within ninety days pursuant to N.C.G.S. § 1A-1, Rule


                                             -6-
                                    IN RE W.I.M.

                                  Opinion of the Court



4(d)(1), or an enlargement of the period for serving the original summons pursuant

to N.C.G.S. § 1A-1, Rule 6(b) (2019).

      As an initial matter, we note that the trial court characterized the new

summons and amended petition which it directed HHSA to file pursuant to the trial

court’s 19 November 2018 order as “new filings.” On 27 November 2018, the amended

petition for termination was filed and the new summons was issued. While the

essential purpose of the use of an endorsement or the issuance of an alias and pluries

summons is to maintain an original action in order to toll the period of an applicable

statute of limitations, no such consideration is invoked in this case. Even if HHSA

had failed to obtain an endorsement upon either the original or new summons, or had

failed to obtain the issuance of an alias and pluries summons, the only effect of any

such failure would have been the resulting discontinuance of the original termination

proceeding. Lackey v. Cook, 40 N.C. App. 522, 526, 253 S.E.2d 335, 337 (1979) (citing,

inter alia, Webb v. Seaboard Air Line R. Co., 268 N.C. 552, 151 S.E.2d 19 (1966)).

Consequently, the result of HHSA’s filing of the amended petition and the issuance

of the new summons would have been the initiation on 27 November 2018 of a new

termination proceeding. N.C.G.S. § 1A-1, Rule 4(e). However, due to the trial court’s

allowance of the filing of the amended petition and the issuance of the new summons,

coupled with the lack of a contention by respondent that a termination petition filed

on 27 November 2018 by HHSA involving his parental rights to Wesley would be

time-barred, any failure of HHSA to preserve the operation of the original summons


                                          -7-
                                        IN RE W.I.M.

                                     Opinion of the Court



by endorsement or the issuance of the alias and pluries summons would not impact

the trial court’s authority to exercise personal jurisdiction over respondent.

Respondent has not otherwise directed our attention to any alleged defect in the

service of the 27 November 2018 summons upon him, or the content of it.

       Upon careful review, we conclude that respondent waived any objection to the

trial court’s exercise of personal jurisdiction over him. The record before this Court

shows that respondent filed an answer to HHSA’s amended petition for termination

and made a general appearance without raising the issue of personal jurisdiction

either in his 30 October 2018 motion to dismiss or his 31 December 2018 motion to

quash. See N.C.G.S. § 1A-1, Rule 12(b)(2), (h)(1) (2019); In re K.J.L., 363 N.C. 343,

346, 677 S.E.2d 835, 837 (2009) (“Even without a summons, a court may properly

obtain personal jurisdiction over a party who consents or makes a general

appearance, for example, by filing an answer or appearing at a hearing without

objecting to personal jurisdiction.” (citing Grimsley v. Nelson, 342 N.C. 542, 545, 467
S.E.2d 92, 94 (1996)). Respondent asserts in his brief that “he meant personal

jurisdiction” when he argued at the 15 April 2019 hearing that the trial court was

without “subject matter jurisdiction.” His assertion is belied by the written record,

however, and is thus unavailing.2 See generally State v. Sharpe, 344 N.C. 190, 194,


       2Respondent’s 30 October 2018 motion to dismiss alleged as grounds for dismissal
only that “the [c]ourt lacks subject matter jurisdiction for lack of a proper verification” and
that HHSA’s petition for termination “does not state a claim for which relief may be granted,
because the factual allegations are not properly under oath.” The motion to dismiss cited only
Rule 12(b)(1) and (6) of the Rules of Civil Procedure as authority, making no mention of Rule

                                             -8-
                                       IN RE W.I.M.

                                     Opinion of the Court



473 S.E.2d 3, 5 (1996) (“This Court has long held that where a theory argued on

appeal was not raised before the trial court, ‘the law does not permit parties to swap

horses between courts in order to get a better mount in the Supreme Court.’ ” (quoting

Weil v. Herring, 207 N.C. 6, 10, 175 S.E. 836, 838 (1934)).

       Respondent does not raise any claim of error with regard to the trial court’s

adjudication of grounds for the termination of his parental rights or its conclusion

that terminating his parental rights is in Wesley’s best interests. We therefore affirm

the trial court’s orders.

       AFFIRMED.




12(b)(2) regarding its reference to “[l]ack of jurisdiction over the person.” N.C.G.S. § 1A-1,
Rule 12(b)(2). While respondent’s 31 December 2018 motion to quash averred that he had
“previously moved the [c]ourt to dismiss based on lack of subject matter jurisdiction and
personal jurisdiction,” this averment’s representation as to personal jurisdiction has no
support in the record. (Emphasis added.)

                                             -9-